                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


TROY A. GILBERT,

           Petitioner,

v.                                                     Case No. 3:16-cv-725-J-32MCR

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et. al.,

        Respondents.
________________________________

                                        ORDER
I.     Status
       Petitioner, Troy A. Gilbert, an inmate of the Florida penal system, initiated this

action by filing a pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by

a Person in State Custody. See Doc. 1. Petitioner challenges a state court (Duval

County, Florida) judgment of conviction for sale or delivery of cocaine for which he is

currently serving a twenty-five-year term of incarceration. Doc. 1 at 1. Respondents

filed a Response. See Doc. 17 (Resp.).1 Petitioner filed a Reply. See Doc. 22. This case

is ripe for review.




       Attached to the Response are several exhibits. The Court cites to the exhibits
       1

as “Resp. Ex.”
II.   Governing Legal Principals

      A. Standard Under AEDPA

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a

state prisoner’s federal habeas corpus petition. See Ledford v. Warden, Ga. Diagnostic

& Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137 S. Ct.

1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

as a guard against extreme malfunctions in the state criminal justice systems, and not

as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

      The first task of the federal habeas court is to identify the last state court

decision, if any, that adjudicated the petitioner’s claims on the merits. See Marshall v.

Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need

not issue an opinion explaining its rationale in order for the state court’s decision to

qualify as an adjudication on the merits. See Harrington v. Richter, 562 U.S. 86, 100

(2011). Where the state court’s adjudication on the merits is unaccompanied by an

explanation,

               the federal court should “look through” the unexplained
               decision to the last related state-court decision that does
               provide a relevant rationale. It should then presume that
               the unexplained decision adopted the same reasoning. But
               the State may rebut the presumption by showing that the
               unexplained affirmance relied or most likely did rely on
               different grounds than the lower state court’s decision, such
               as alternative grounds for affirmance that were briefed or
               argued to the state supreme court or obvious in the record
               it reviewed.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).




                                            2
      When a state court has adjudicated a petitioner’s claims on the merits, a federal

court cannot grant habeas relief unless the state court’s adjudication of the claim was

“contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States,” or “was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding,” 28 U.S.C. § 2254(d)(1), (2). A state court’s factual findings are

“presumed to be correct” unless rebutted “by clear and convincing evidence.” Id. §

2254(e)(1).

              AEDPA “imposes a highly deferential standard for
              evaluating state court rulings” and “demands that state-
              court decisions be given the benefit of the doubt.” Renico v.
              Lett, 559 U.S. 766, 773 (2010) (internal quotation marks
              omitted). “A state court’s determination that a claim lacks
              merit precludes federal habeas relief so long as fairminded
              jurists could disagree on the correctness of the state court’s
              decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)
              (internal quotation marks omitted). “It bears repeating that
              even a strong case for relief does not mean the state court’s
              contrary conclusion was unreasonable.” Id. [at 102] (citing
              Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). The Supreme
              Court has repeatedly instructed lower federal courts that an
              unreasonable application of law requires more than mere
              error or even clear error. See, e.g., Mitchell v. Esparza, 540
              U.S. 12, 18 (2003); Lockyer, 538 U.S. at 75 (“The gloss of
              clear error fails to give proper deference to state courts by
              conflating error (even clear error) with unreasonableness.”);
              Williams v. Taylor, 529 U.S. 362, 410 (2000) (“[A]n
              unreasonable application of federal law is different from an
              incorrect application of federal law.”).

Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal citations

modified).




                                            3
      B. Ineffective Assistance of Counsel

      “The Sixth Amendment guarantees criminal defendants effective assistance of

counsel. That right is denied when a defense counsel’s performance falls below an

objective standard of reasonableness and thereby prejudices the defense.” Yarborough

v. Gentry, 540 U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539 U.S. 510,

521 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)). To establish

ineffective assistance, a person must show that: (1) counsel’s performance was outside

the wide range of reasonable, professional assistance; and (2) counsel’s deficient

performance prejudiced the challenger in that there is a reasonable probability that

the outcome of the proceeding would have been different absent counsel’s deficient

performance. Strickland, 466 U.S. at 687.

      Notably, there is no “iron-clad rule requiring a court to tackle one prong of the

Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir. 2010).

Since both prongs of the two-part Strickland test must be satisfied to show a Sixth

Amendment violation, “a court need not address the performance prong if the

petitioner cannot meet the prejudice prong, and vice-versa.” Id. (citing Holladay v.

Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is easier to

dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which

we expect will often be so, that course should be followed.” 466 U.S. at 697.

      “The question is not whether a federal court believes the state court’s

determination under the Strickland standard was incorrect but whether that

determination was unreasonable - a substantially higher threshold.” Knowles v.



                                            4
Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is “any

reasonable argument that counsel satisfied Strickland’s deferential standard,” then a

federal court may not disturb a state-court decision denying the claim. Richter, 562

U.S. at 105. As such, “[s]urmounting Strickland’s high bar is never an easy task.”

Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Reviewing courts apply a ‘strong

presumption’ that counsel’s representation was ‘within the wide range of reasonable

professional assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262

(11th Cir. 2016) (quoting Strickland, 466 U.S. at 689). “When this presumption is

combined with § 2254(d), the result is double deference to the state court ruling on

counsel’s performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y,

Dep’t of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).

III.   Analysis

       Ground One

       Petitioner alleges that the trial court erred in denying Petitioner’s motion for

judgment of acquittal because the evidence failed to establish the elements of the

offense of sale or delivery of cocaine. Doc. 1 at 4. In support of this argument, Petitioner

avers that the evidence presented failed to show that it was, in fact, Petitioner who

sold or delivered the cocaine to the undercover narcotics agents. He claims that the

video surveillance evidence presented at trial did not clearly show the identity of the

suspect who conducted the sale, and the undercover officer’s positive identification of

Petitioner was unreliable. Reply at 2. Petitioner asserts that the trial court’s failure



                                             5
to grant the motion for judgment of acquittal was an abuse of discretion that violated

Petitioner’s Fifth and Fourteenth Amendment rights.

      At the close of the state’s case, trial counsel moved for judgment of acquittal,

arguing that the state failed to establish that a controlled substance was sold or

delivered, and that Petitioner was the individual who completed that sale or delivery.

Resp. Ex. B at 80-81. In response, the state argued that it presented evidence that the

substance was crack cocaine and “even though the defendant didn’t actually put it in

the detectives’ hands, he put it on a windowsill and told them where it was and

received $60 in exchange for the crack cocaine.” Id. at 81. The trial court denied

Petitioner’s motion for judgment of acquittal, finding in pertinent part:

             Having listened to the evidence taken in the light most
             favorable to the state, I find that there is a prima facie case
             to proceed and I will deny the motion for judgment of
             acquittal.

Id. On direct appeal, Petitioner, with the benefit of counsel, filed an initial brief

pursuant to Anders v. California, 386 U.S. 738 (1967), representing that no good faith

argument of reversible error could be made. Resp. Ex. C. Petitioner then filed a pro se

initial brief arguing that the trial court erred in denying Petitioner’s motion for

judgment of acquittal since the evidence failed to establish the elements of the crime

charged in the Information. Resp. Ex. D. The state did not file an answer brief. See

Gilbert v. State, No. 1D09-3228 (Fla. 1st DCA Dec. 8, 2009). Thereafter, the First

District Court of Appeal per curiam affirmed Petitioner’s conviction and sentence

without a written opinion. See Resp. Ex. E. To the extent that the First DCA affirmed

the trial court’s denial of Petitioner’s motion for judgment of acquittal on the merits,


                                           6
the Court will address the claim in accordance with the deferential standard for

federal court review of state court adjudications.

      When reviewing an insufficiency of the evidence claim in a habeas petition, a

federal court must determine “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,

319 (1979). The court must assume that the jury resolved any evidentiary conflicts in

favor of the prosecution, and the court must defer to that resolution. Id. Here, the jury

found Petitioner guilty of sale or delivery of cocaine as charged in the Information.

Resp. Ex. A at 35. To prove the crime of sale or delivery of cocaine, the state must

prove the following two elements: (1) Petitioner sold or delivered a certain substance,

and (2) the substance was cocaine. Resp. Ex. B at 109; see also §§ 893.13(1)(a)1,

893.03(2)(a)4, Fla. Stat. (2008).

      At trial, Detective Manuel Pichardo, a narcotics detective with the Jacksonville

Sheriff’s Office, testified that he and Detective J.C. Hux met Petitioner outside of a BP

gas station while they were working undercover. Resp. Ex. B at 23-24. Petitioner

approached the detectives and asked if they wanted to buy crack cocaine. Id. When

they agreed, Petitioner got into their vehicle and they drove to the Siesta Hotel. Id. at

23-25. The officers gave Petitioner $60 and Petitioner went into the hotel. Id. at 25-28.

Petitioner reappeared and placed the cocaine on a window ledge near the truck. Id.

28-30. One of the detectives retrieved the cocaine from the window. Id. at 29-31. The

state also presented the testimony of Kim Lardizabal, a Florida Department of Law



                                           7
Enforcement employee, who testified that she tested the substance and confirmed that

the substance in this case was cocaine. Id. at 74-78.

      Taken in the light most favorable to the state, the Court finds there was

sufficient evidence to permit a rational trier of fact to find Petitioner guilty of sale or

delivery of cocaine. As such, upon review of the record, this Court concludes that the

state court’s adjudication of this claim was not contrary to clearly established federal

law, did not involve an unreasonable application of clearly established federal law,

and was not based on an unreasonable determination of the facts in light of the

evidence presented in the state court proceedings. Ground One is due to be denied.

      Ground Two

      Petitioner asserts that trial counsel was ineffective for failing to object to the

prosecutor eliciting improper testimony from Detective Hux regarding his experience

with other sale or delivery cases and common criminal behaviors during drug sales.

Doc. 1 at 6-7. According to Petitioner, this testimony allowed the jury to infer that

Petitioner was guilty because his behavior was similar to the behavior of others who

committed similar crimes.

      Petitioner raised this claim in his motion for postconviction relief filed pursuant

to Florida Rule of Criminal Procedure 3.850. Resp. Ex. T at 43-45. The trial court

denied this issue, finding in pertinent part:

             Defendant contends counsel was ineffective for allowing the
             prosecutor to use inadmissible testimony during trial.
             Specifically, Defendant cites to testimony from Detective
             J.C. Hux, maintaining his testimony amounted to “general
             criminal behavior” testimony and is inadmissible as
             substantive proof of Defendant’s guilt. As to prejudice,


                                            8
             Defendant alleges the results of his case would have been
             different if this testimony had been excluded.

             It is well-settled that general criminal behavior testimony
             based upon a law enforcement officer’s observations and
             experience in other cases is inadmissible as substantive
             proof of a defendant’s guilt. Baskin v. State, 732 So. 2d 1179,
             1180 (Fla. 1st DCA 1999). This is so because “a defendant
             has a right to be tried based on the evidence against him or
             her, not on the characteristics or general behavior of certain
             classes of criminals in general.” Id. The Court in Baskin
             held, however, that the admission of the detective’s
             testimony concerning general customs of drug dealers was
             harmless error because “[ w]hether drug dealers keep the
             substance on their persons during transactions or store it
             in a separate location, was not an issue . . . and had no
             bearing on the defense of confused identity.” Id. at 1180.

             The Court finds the allegedly improper testimony
             amounts to harmless error because it did not go to
             substantive proof of Defendant’s guilt. At trial, counsel
             objected during the disputed line of questioning. As a
             result of the objection, the Court instructed the State to
             rephrase its question. Further, Defendant utilized a
             defense of “misidentification” to support his theory that
             he was not the individual that officers encountered on
             the day of the offense. Similar to Baskin, Detective Hux’s
             testimony regarding why drug dealers do not carry drugs
             on their person, or why drug dealers refrain from
             physically handing the drugs to another person, did not
             bear on Defendant’s defense of misidentification. See id.
             Accordingly, counsel was not ineffective, and Defendant
             is not entitled to relief.

Resp. Ex. T at 127-28. (record citations omitted). The First DCA per curiam affirmed

the trial court’s denial without a written opinion. Resp. Ex. V.

      To the extent that the First DCA affirmed the trial court’s denial on the merits,2


      2 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                           9
the Court will address the claim in accordance with the deferential standard for

federal court review of state court adjudications. As the trial court noted, counsel did

object to Detective Hux’s statements and argued the testimony was speculation. See

Resp. Ex. B at 52. As a result of the objection, the Court directed the state to rephrase

the question. Id. Thus, counsel did not perform deficiently. Further, Petitioner cannot

show prejudice as his defense at trial was misidentification. Id. at 19-20, 35-37, 62, 65,

95-100. Indeed, if Petitioner maintained at trial that he did not participate in the drug

transaction, then Detective Hux’s testimony regarding common criminal behaviors

during drug sales would not contradict that defense. As such, upon thorough review

of the record and the applicable law, the Court concludes that the state court’s decision

to deny Petitioner’s claim is neither contrary to nor an unreasonable application of

Strickland, and it is not based on an unreasonable determination of the facts in light

of the evidence presented to the state court. See 28 U.S.C. § 2254(d). Ground Two is

due to be denied.

      Ground Three

      Petitioner contends that trial counsel was ineffective for eliciting testimony

from Detective Hux about his prior interactions with Petitioner during prior “buy-

walk” operations. Doc. 1 at 9. According to Petitioner, by eliciting this testimony, trial

counsel was presenting irrelevant character evidence or evidence of other crimes,

wrongs, or acts of Petitioner. Id.

      Petitioner raised a version of this claim as a sub-claim to ground four of his Rule

3.850 motion. Resp. Ex. T at 49-51. The trial court directed the state to file a response

to this issue. Resp. Ex. T at 58-59. In its response, the state argued the following, in

                                           10
relevant part:

             (i) The prosecutor limited detective’s testimony to ‘prior
                 contact’

             During the direct examination of Detective Hux, the
             State limited its question to ‘prior contact.’ Specifically,
             the State asked the detective if prior to November 10,
             2008 he had contact with the Defendant on a prior
             occasion to which the detective said he had. [Resp. Ex. B
             at 45]. According to the detective, based upon that ‘prior
             contact’ with the Defendant, he was able to tell his partner
             that the person involved in the sell was Troy Gilbert. [Id. at
             46]. The prosecutor also brought out that prior to the crime
             at issue, the detective had prior contact with the Defendant
             several times as part of his ‘tour of duty’ with the
             Jacksonville Sheriff’s Office. [Id. at 61]. However, the State
             did not specify as to what the prior contact was. [Id. at 61].
             To the contrary, the detective testified that every time he
             saw the Defendant, he would get out of his marked police
             car and make a ‘citizen contact’ with the Defendant. [Id. at
             66-67]. Thus, there was no valid objection that could have
             been made regarding the State’s questioning of the
             detective’s prior contact with the Defendant. The prejudice
             prong of Strickland is conclusively refuted if an objection
             would have been meritless. Mungin v. State, 932 So. 2d 986,
             996-997 (Fla. 2006). Accordingly, the State suggests that
             Ground 4(b) of the Defendant’s Motion may be summarily
             denied as the Defendant has failed to establish prejudice to
             himself.

            (ii) Defense attorney discussed prior ‘buy-walk’ to establish
                 misidentification

             It was the defense attorney that clarified that one of the
             alleged prior contacts with the Defendant involved a buy-
             walk operation, which is where the Detective supposedly
             learned who the Defendant was. [Resp. Ex. B at 63-64]. The
             defense attorney established that because the detective was
             in a full police uniform during the alleged prior contact, the
             detective was worried that the Defendant might recognize
             him during the current drug transaction. [Id. at 64-65]. The
             defense attorney then focused on the detective’s recorded
             comment on the video wherein he stated it was an unknown


                                          11
black male who was handling the sale to demonstrate that
the detective did not identify the Defendant as he claimed.
[Id. at 61-62, 65]. The defense attorney also questioned the
detective regarding the buy-walk envelope, which had
unknown black male written on it, even though the
detective claimed he allegedly told the other detective
who the Defendant was at the time of the drug
transaction. [Id. at 62].

(iii) Defense counsel’s handling of prior contact was a
    strategic decision

Although strategic decisions generally do not constitute
ineffective assistance of counsel, an evidentiary hearing
is usually necessary to determine whether counsel’s
decision was the product of strategy or ineptitude.
Jackson v. State, 975 So. 2d 485, 486 (Fla. 2nd DCA
2007). However, an evidentiary hearing is not required
when it is obvious from the record that counsel’s decision
was strategic. Id. In the instant case, during closing
argument, the defense attorney encouraged the jurors to
watch the first ten seconds of the video, wherein the
detective stated they were dealing with an unknown black
male. [Resp. Ex. B at 95]. The defense attorney argued
that if the detective had really seen the man he claimed
he saw at a previous buy-walk operation, the detective
would not have indicated it was an unknown black male.
[Id. at 98]. The defense attorney also focused on the fact
the prior contact between the detective and the
Defendant was July 2007, nearly 15 months earlier. [Id.
at 99]. Thus, it was clear from the record that the defense
attorney made the strategic decision to bring out the
alleged prior contact between the detective and the
Defendant to demonstrate that the detective had
misidentified the Defendant in the current case. An
attorney’s strategic decision can bind a defendant even
when the decision was made without consulting the
defendant. McNeal v. Wainwright, 722 F.2d 674, 677
(11th Cir. 1984). Accordingly, the State suggests that
Ground 4(b) of the Defendant’s Motion may be summarily
denied as the Defendant has failed to demonstrate a legal
deficiency by his attorney in that his attorney’s decision
to discuss the prior ‘buy-walk’ was a sound strategic
decision.


                            12
Resp. Ex. T at 67-77.

      Upon consideration of the state’s response, the trial court denied the claim,

finding in pertinent part:

             Defendant contends counsel was ineffective for failing
             to move for a mistrial based on the prosecutor’s use of
             collateral crimes evidence and the Detective’s
             experience with other drug dealers. Within this
             ground, Defendant raises a series of sub-issues: (a) the
             prosecutor used collateral crimes evidence against
             Defendant; (b) the prosecutor and trial counsel were
             ineffective for eliciting specific testimony about
             Defendant’s prior contact with police, including prior
             “buy-walk” operations; (c) prosecutorial misconduct;
             and (d) ineffective assistance of appellate counsel.

             Where a defendant alleges counsel was ineffective for
             failing to move for a mistrial, the defendant must show
             that the motion for mistrial would have been granted to
             satisfy the prejudice prong of Strickland. Middleton v.
             State, 41 So. 3d 357, 360 (Fla. 1st DCA 2010). “A motion
             for mistrial should be granted only when the error is
             deemed so prejudicial that it vitiates the entire trial,
             depriving the defendant of a fair proceeding.” Floyd v.
             State, 913 So. 2d 564, 576 (Fla. 2005). Upon
             consideration of the sub-issues below, the Court finds
             counsel was not ineffective for failing to move for a
             mistrial.

             (a) Prosecutor Used Collateral Crime Evidence

             During direct-examination, Detective Hux testified he
             had encountered Defendant on several occasions prior to
             this case, and Defendant was the person who sold him
             drugs on the day of the instant offense. During cross-
             examination, trial counsel brought out Detective Hux’s
             previous interaction with Defendant, including a
             different buy-walk operation. Trial counsel also elicited
             testimony that Detective Hux was able to identify
             Defendant during the instant offense based on the
             previous buy-walk interaction that occurred. During


                                        13
redirect examination, Detective Hux stated his first
contact with Defendant was in 2007 during the prior
operation. Every time Detective Hux had contact with
Defendant after that first buy-walk operation, he would
make citizen contact with him, which did not necessarily
mean Defendant was searched as part of an investigation
or arrested. Detective Hux further testified he
interviewed Defendant about the instant offense,
Defendant was arrested on an unrelated charge, and the
Detective wore a mask during the interview with
Defendant because he was still undercover.

There was no valid objection that could have been made
during direct examination regarding the State’s
questioning of the Detective’s prior contact with
Defendant. The State only elicited testimony from the
Detective that he had previously interacted with
Defendant and, thus, he knew Defendant on the day of
the instant offense. As such, the State’s questioning was
not improper and any objection would have been
meritless. See Schoenwetter v. State, 46 So. 3d 535, 546
(Fla. 2010) (holding counsel cannot be deemed ineffective
for failing to make a meritless objection). To the extent
Defendant re-alleges the same claims as raised in Ground
(1 ), that testimony from officers amounted to “general
criminal behavior” testimony and amounts to harmless
error because it did not go to substantive proof of
Defendant’s guilt. As to this sub-issue, Defendant is not
entitled to relief.

(b) The Prosecutor and Trial Counsel were Ineffective for
    Eliciting Specific Testimony About Defendant’s Prior
    Contact with Police, Including Prior “Buy-Walk”
    Operations

Upon a review of the State’s Response, in conjunction
with the record attachments provided with said
Response, this sub-issue is denied. Barnes v. State, 38 So.
3d 218, 219-20 (Fla. 2d DCA 2010) (reasoning “the rules
of criminal and appellate procedure do not preclude a
court from incorporating a response from the State if the
State has provided the necessary record documents.”)
(citation omitted).



                            14
Resp. Ex. T at 130-32 (record citations omitted). The First DCA per curiam

affirmed the trial court’s denial without a written opinion. Resp. Ex. V.

      To the extent that the First DCA affirmed the trial court’s denial on the merits,3

the Court will address the claim in accordance with the deferential standard for

federal court review of state court adjudications. In doing so, the Court finds that

Petitioner cannot demonstrate that his counsel’s decision to question Detective Hux

about his prior contact with Petitioner was objectively unreasonable, and he cannot

overcome the presumption that his counsel’s actions were strategic in light of

Petitioner’s misidentification defense. Upon thorough review of the record and the

applicable law, the Court concludes that the state court’s decision is neither contrary

to nor an unreasonable application of Strickland, and is not based on an unreasonable

determination of the facts in light of the evidence presented to the state court. See 28

U.S.C. § 2254(d). Ground Three is due to be denied.

      Accordingly, it is

      ORDERED AND ADJUDGED:

      1.     The Petition (Doc. 1) is DENIED and this case is DISMISSED with

prejudice.

      2.     The Clerk shall enter judgment dismissing this case with prejudice,

terminate any pending motions, and close the file.




      3 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.

                                          15
        3.    If Petitioner appeals the denial of the Petition, the Court denies a

certificate of appealability. Because this Court has determined that a certificate of

appealability is not warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be filed in this case. Such

termination shall serve as a denial of the motion.4

        DONE AND ORDERED at Jacksonville, Florida, this 18th day of April, 2019.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge




Jax-7

C:      Troy A. Gilbert, #105791
        Anne Catherine Conley, Esq.




        The Court should issue a certificate of appealability only if the Petitioner
        4

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). To make this substantial showing, Petitioner “must demonstrate that
reasonable jurists would find the district court’s assessment of the constitutional
claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting
Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
Here, after consideration of the record as a whole, the Court will deny a certificate of
appealability.

                                          16
